  Case 3:20-cv-08123-JJT Document 51 Filed 02/26/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ARIZONA
_________________________________
Brian Erskine,                           )
                                         )
                     Plaintiff;          ) Case No. CV-20-08123-PCT-JJT
v.                                       )
                                         ) RESPONSE TO RULE 54 MOTION
The Estate of Forrest Burke Fenn, by     ) (D#49) FOR ATTORNEY’S FEES
and through its Personal Representative, )
Zoe Fenn Old,                            )
                                         )
                     Defendant.          )
_________________________________ )

          RESPONSE TO RULE 54 MOTION FOR ATTORNEY’S FEES

       For reasons detailed herein I respectfully request relief from any attorney’s fees

(“Fee(s)”) to be awarded in the form(s) of reduction in total Fees and/or a stay of award

pending possible appeal. My filings and terms are incorporated by reference.

       Parties conferenced about defense counsel’s Fee demand on February 12 (“Fee

Conference”). Near the date when the Court corrected (D#48) the Order (D#46), my

employer directed me to open flexible time away from work to receive the Moderna

vaccine. This uncertainty delayed Fee Conference. I was vaccinated on February 13.

       The following reasons support my request:

1. The Order Might Reflect Significantly Partial Defense Merits Success

       Despite Forrest’s semantic denial only of bilateral contract, the Order (a) strongly

doubts unilateral contract when my claims enjoy benefit of that doubt at the Rule 12(b)(6)

stage and (b) expresses that contract might exist seemingly as affirmed by events


                                             1
  Case 3:20-cv-08123-JJT Document 51 Filed 02/26/21 Page 2 of 6




immediately after Service — key events to which I was denied a first Supplemental

Pleading when my performance claims and suit enjoy time priority. Events after Service

even as affirming contract do not actually negate my prior claims. The Order’s marked

indetermination about contract, plus other features, would seem to reflect only a partial

defense success on the merits and/or enhanced likelihood of appellate success.

2. The Fee Claim Exceeds or Does Not Reflect the Time, Labor, Difficulty, and Skill

This Case Reasonably Required

       This case is simpler than it might appear. As a practical matter, my suit depends

on contract, performance, and time priority. Though I argue that the (claimed) Poem

contract mandates Box custody in its conveyance term, likely no court actually would

sustain my claim, regardless of contract text, had I sued after Box find. As Box find

would close any open contract not already closed by my prior claim, defense has only a

hypothetical contracts case to argue, winning by default if my claim fails. Defense also

argues virtually solely and entirely that I didn’t find the Box — as I admitted in my

Original Complaint and as never was in dispute. Compared to case substance, the hours

expended in defense, rates reflecting seniority, and total Fees appear excessive.

3. Gratuitous Fee Conference Threat To Sue For Malicious Litigation (WICP)

       During the brief Fee Conference, I mostly listened and took notes, not having had

a chance to review Fees in detail (and only the Arizona Fees; I had to ask about the New

Mexico Fees when the total expressed by defense counsel exceeded the written record by

over ten thousand dollars ($10,000) — so perhaps New Mexico Fees should be omitted).

                                             2
  Case 3:20-cv-08123-JJT Document 51 Filed 02/26/21 Page 3 of 6




       I was surprised when defense counsel extemporaneously deviated the Fee

Conference to threaten new suit for what Arizona law formally calls ‘Wrongful

Institution of Civil Proceedings’ (defense counsel called it something else, but expressly

alleged malice — I was told that I had brought great pain to Forrest and family and the

common-sense concept of ‘sue you for malicious or frivolous litigation’ was specific,

direct, and clear). This unsubstantiated threat was despite ample exhibited evidence of a

level of respect for both Forrest and Zoe and my reporting to police long ago in response

to publicly express police concerns. My demeanor during the entire Fee Conference was

calm and I didn’t respond to, or confrontationally provoke, this threat.

4. Fee Conference Unquantified Conditional Offer to Sharply Reduce Fees in

Exchange for Waiving Appeal

       While such an offer was germane to the Fee Conference, when combined with (3)

above — amid other acts of intimidation such as the March 2020 Threat Letter, steady

defense publicity, and the gun incident with the process server — a manipulative pattern

emerges, suggesting that opposing counsel aims to deter appeal, whether by carrot of

discount or by stick of increasing the size of a prospective appeal bond by enhanced fee

claim while making threats such as to sue for WICP risking my further liability. I am

aware that new appellate protections recently approved by the Arizona Supreme Court

likely do not apply in Federal court, and of Rule 62 and Ninth Circuit precedent regarding

such a bond.



                                             3
  Case 3:20-cv-08123-JJT Document 51 Filed 02/26/21 Page 4 of 6




5. Net Benefit of Public Service at Personal Risk: Until I Sued, The Open Contract

Notoriously Indefinitely Claimed and Risked Lives and Drove Crimes

       Forrest and the Fenn family are not victims in any sense. Aligned with police, I

evidenced that Participant lives lost contributed to motivating my suit. This was not a

self-serving claim arising at suit: I reported to New Mexico state police in person at Santa

Fe headquarters on August 27, 2018 before contacting Forrest and in priority response to

2017 press concerns expressed by the Chief.

       The Quest in 2020 alone drove one (1) death and another near-death in March in

Dinosaur National Monument and two (2) Federal criminal cases stemming from

negative January and May events in Yellowstone National Park. Remarkably, Forrest

‘ended’ the Quest (in a self-serving publicity-driven sense: plainly, I hold that my

performance or claim actually ended it) or the Box ‘got found’ (as my Original Complaint

argued virtually was an obligatory consequence of my claims) right after being Served.

While Forrest semantically stated that Quest end was not a ‘reaction’ to suit, I

respectfully ask the Court to draw a more sensible inference. My suit promoted public

safety and demonstrably ended risks, open dangers, and projected net court cases. As a

risk and insurance professional, I know lives, safety, and court time have actual value

exceeding the claimed Fees. Indeed, considering that value and the notoriety of these

deaths, risks, rescues, and cases, this suit demonstrably is exceptional and any Fee

award should be stayed pending appeal.



                                              4
  Case 3:20-cv-08123-JJT Document 51 Filed 02/26/21 Page 5 of 6




CONCLUSION

       Expert testimony or documentation of alternative fee arrangements are not

required in this simple, unique case. I respectfully ask the Court to apply discretion and

factors cited herein in reducing and/or staying Fee award. I further respectfully ask the

Court to affirm tolling of the appeal period by Rule 54 Motion; for at least a forty-five

(45) day stay of collection on any Fee award from the time of fixing by the Court; for

clarity as to any applicable deadline(s); and for any applicable deadline(s) to fall no

earlier than Monday, March 22 due to the March 13 timing of my second pandemic

vaccine dose, upon information and belief the more likely to cause mild illness despite

my robust health.




Respectfully submitted this 26th day of February, 2021,




_________________________________
Brian Erskine
Plaintiff
1338 Sabatina Street
Prescott, Arizona 86301-7402
(949) 424-4294
kattigara@gmail.com




                                              5
  Case 3:20-cv-08123-JJT Document 51 Filed 02/26/21 Page 6 of 6




                             CERTIFICATE OF SERVICE


I hereby certify that this date, February 26, 2021, I caused the foregoing to be

electronically filed with the Clerk of the Court using the CM/ECF system, which will

simultaneously serve notice of such filing to counsel of record and the Court Monitor to

their registered electronic mail addresses:



                                  James W. Armstrong
                                    Brian E. Ditsch
                                 SACKS TIERNEY, P. A.

                               Karl Sommer
                     SOMMER KARNES AND ASSOCIATES LLP
                               Pro Hac Vice

                                  Attorneys for Defendant




_________________________________
Brian Erskine
Plaintiff
1338 Sabatina Street
Prescott, Arizona 86301-7402
(949) 424-4294
kattigara@gmail.com




                                              6
